Electronically Filed
                                                         Supreme Court
                                                         SCPR-14-0000779
                                                         09-MAY-2014
                           SCPR-14-0000779               10:36 AM

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                IN RE LAURA ANN CORBIN, Petitioner.


                         ORIGINAL PROCEEDING

      ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
(By Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.,)

           Upon consideration of Petitioner Laura Ann Corbin’s
petition to resign and surrender her license to practice law in
the State of Hawai#i, filed pursuant to Rule 1.10 of the Rules of
the Supreme Court of the State of Hawai#i (RSCH), and of the
affidavits and exhibits in support thereof,
           IT IS HEREBY ORDERED that the petition is granted.
           IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
that Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rule 2.16(a), (b), (d), and (g).
           IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner Laura Ann Corbin, attorney number 8999, from
the roll of attorneys of the State of Hawai#i, effective with the
filing of this order.
           DATED:   Honolulu, Hawai#i, May 9, 2014.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Michael D. Wilson